PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel. On consideration whereof, the motion of the respondent to dismiss the petition is denied. It is not the function of this court to inquire into the propriety of expenditures by the National Labor Relations Board of funds appropriated to its use by the Congress.
And it appearing that the findings of the Board are supported by substantial evidence, it is ordered that the order of the National Labor Relations Board be, and the same is hereby, enforced.